DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 165686121 (reference application) in view of Rasheed; Muhammad M. et al. (US 20170283947 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the apparatus shape / dimensions as claimed. Motivation to optimize the apparatus shape / dimensions is for “deposition uniformity” as taught by Rasheed ([0082]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe; Masahiro (US 5500256 A) in view of Jallepally; Ravi et al. (US 10519546 B2/ US 20190078205 A1) or Gungor; Faruk et al. (US 20130263944 A1/ US 8955547 B2)2.
The applied references have a common assignee and/or inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Watabe teaches a showerhead (11; Figure 2-4) for use in a process chamber (12; Figure 2), comprising: a first spiral channel (1a; Figure 4A; column 4; lines 5-20) extending from a central region of the showerhead (11; Figure 2-4) to a peripheral region of the showerhead (11; Figure 2-4); a second spiral channel (1b; Figure 4A; column 4; lines 5-20) extending from the central region of the showerhead (11; Figure 2-4) to the peripheral region of the showerhead (11; Figure 2-4), wherein the second spiral channel (1b; Figure 4A; column 4; lines 5-20) is interleaved with the first spiral channel (1a; Figure 4A; column 4; lines 5-20) and fluidly independent (column 4; lines 5-20) from the first spiral channel (1a; Figure 4A; column 4; lines 5-20); a plurality of first channels (between 1a and 2a; Figure 3; column 4; lines 5-20-Applicant’s 302; Figure 3) extending from the first spiral channel (1a; Figure 4A; column 4; lines 5-20) to a plurality of first gas distribution holes (2a; Figure 4A; column 4; lines 5-20) on a lower surface (bottom of 30; Figure 3) of the showerhead (11; Figure 2-4), wherein each first channel (between 1a and 2a; Figure 3; column 4; lines 5-20-Applicant’s 302; Figure 3) is a singular channel extending at a first angle (0º; Figure 3) with respect to an axis normal to the lower surface (bottom of 30; Figure 3) of the showerhead (11; Figure 2-4); and a plurality of second channels (between 1b and 2b; Figure 3; 
Watabe further teaches a showerhead (11; Figure 2-4) for use in a process chamber (12; Figure 2), comprising: a lower surface (bottom of 30; Figure 3) of the showerhead (11; Figure 2-4) having a plurality of first gas distribution holes (2a; Figure 4A; column 4; lines 5-20) and a plurality of second gas distribution holes (2b; Figure 4A; column 4; lines 5-20); an upper surface (top of 30; Figure 3) of the showerhead (11; Figure 2-4) having a recess (accomodating 32; Figure 3) that defines a first surface; a first spiral channel (1a; Figure 4A; column 4; lines 5-20) extending from a central region of the first surface to a peripheral region of the first surface in a spiral pattern; a plurality of first channels (between 1a and 2a; Figure 3; column 4; lines 5-20-Applicant’s 302; Figure 3) extending from the first spiral channel (1a; Figure 4A; column 4; lines 5-20) to the plurality of first gas distribution holes (2a; Figure 4A; column 4; lines 5-20); a second spiral channel (1b; Figure 4A; column 4; lines 5-20) extending from the central region of the first surface to the peripheral region of the first surface in a spiral pattern, wherein the second spiral channel (1b; Figure 4A; column 4; lines 5-20) is fluidly independent (column 4; lines 5-20) of the first spiral channel (1a; Figure 4A; column 4; lines 5-20); and a plurality of second channels (between 1b and 2b; Figure 3; column 4; lines 5-20-Applicant’s 304; Figure 3) extending from the second distribution holes (2b; Figure 4A; column 4; lines 5-20) – claim 10
Watabe further teaches:
The showerhead (11; Figure 2-4) of claim 1, wherein the plurality of first gas distribution holes (2a; Figure 4A; column 4; lines 5-20) and the plurality of second gas distribution holes (2b; Figure 4A; column 4; lines 5-20) converge in an alternating fashion (Figure 1A) along a common spiral pattern at the lower surface (bottom of 30; Figure 3) of the showerhead (11; Figure 2-4), as claimed by claim 2
The showerhead (11; Figure 2-4) of claim 1, wherein an upper surface includes a purge gas inlet (3a/3b; Figure 3) configured to flow a purge gas through the showerhead (11; Figure 2-4), as claimed by claim 7. Applicant’s claim requirement of “purge gas” is a claim requirement of intended use in the pending apparatus claims.
The showerhead (11; Figure 2-4) of claim 1, wherein an upper surface (top of 30; Figure 3) of the showerhead (11; Figure 2-4) includes a recess (accomodating 32; Figure 3) that defines a first surface having a sealing groove, as claimed by claim 8
The showerhead (11; Figure 2-4) of claim 1, wherein an upper surface (top of 30; Figure 3) of the showerhead (11; Figure 2-4) includes a plurality of alignment features (35-37; Figure 3), as claimed by claim 9
The showerhead (11; Figure 2-4) of claim 10, wherein an outer surface (30; Figure 3) of the showerhead (11; Figure 2-4) extends radially inward from the upper surface to the lower surface, as claimed by claim 14
Watabe does not teach:
wherein each first channel (between 1a and 2a; Figure 3; column 4; lines 5-20-Applicant’s 302; Figure 3) is a singular channel extending at a first angle (0º; Figure 3) greater than zero, each second channel (between 1b and 2b; Figure 3; column 4; lines 5-20-Applicant’s 304; Figure 3) is a singular channel extending at a second angle (0º; Figure 3) greater than zero with respect to the axis normal to the lower surface (bottom of 30; Figure 3) of the showerhead (11; Figure 2-4) – claim 1
The showerhead (11; Figure 2-4) of claim 1, wherein the first angle and the second angle are about 2º to about 9º, as claimed by claim 3
The showerhead (11; Figure 2-4) of claim 1, wherein each of the plurality of first channels (between 1a and 2a; Figure 3; column 4; lines 5-20-Applicant’s 302; Figure 3) and the plurality of second channels (between 1b and 2b; Figure 3; column 4; lines 5-20-Applicant’s 304; Figure 3) include an upper portion and a lower portion, wherein the lower portion has a diameter greater than a diameter of the upper portion to choke a flow therethrough, as claimed by claim 4
The showerhead (11; Figure 2-4) of claim 1, wherein an upper surface (top of 30; Figure 3) of the showerhead (11; Figure 2-4) includes a plurality of openings configured to receive mounting screws, as claimed by claim 5
The showerhead (11; Figure 2-4) of claim 1, wherein an outer surface of the showerhead (11; Figure 2-4) includes a groove configured to align the showerhead (11; Figure 2-4) with a lid assembly, as claimed by claim 6
wherein the plurality of first channels (between 1a and 2a; Figure 3; column 4; lines 5-20-Applicant’s 302; Figure 3) and the plurality of second channels (between 1b and 2b; Figure 3; column 4; lines 5-20-Applicant’s 304; Figure 3) extend at an angle of about 2º to about 
The showerhead (11; Figure 2-4) of claim 10, wherein the first spiral channel (1a; Figure 4A; column 4; lines 5-20) and the second spiral channel (1b; Figure 4A; column 4; lines 5-20) have a width of about 0.1 inches to about 0.4 inches, as claimed by claim 11
The showerhead (11; Figure 2-4) of claim 10, wherein the first spiral channel (1a; Figure 4A; column 4; lines 5-20) and the second spiral channel (1b; Figure 4A; column 4; lines 5-20) have a depth of about 0.1 inches to about 1.20 inches, as claimed by claim 12
The showerhead (11; Figure 2-4) of claim 10, wherein an outer diameter of the lower surface is about 13.0 inches to about 16.0 inches, as claimed by claim 13
Jallepally, and Gungor, teach a similar spiral channel (402; Figure 5, 8) gas injection distribution plate (Figure 1,5) including wherein the plurality of channels (408; Figure 8G-Applicant’s 302; Figure 3) extend at an angle of about 2º to about 9º (10º - column 12; line 58) with respect to an axis normal to the lower surface of the showerhead – claim 1, 3.
Jallepally and Gungor further teach:
The showerhead (400; Figure 5) of claim 1, wherein each of the plurality of channels (402/830; Figure 5,8-Applicant’s 302; Figure 3) include an upper portion (W; Figure 8F) and a lower portion (408; Figure 8F), wherein the lower portion (408; Figure 8F) has a diameter greater than a diameter of the upper portion (W; Figure 8F) to choke a flow therethrough, as claimed by claim 4
The showerhead (400; Figure 5) of claim 1, wherein an upper surface of the showerhead (400; Figure 5) includes a plurality of openings configured to receive mounting screws (US 20170283947 A1-[0063]), as claimed by claim 5
The showerhead (400; Figure 5) of claim 1, wherein an outer surface of the showerhead (400; Figure 5) includes a groove (transition surface between 901 and 907; Figure 12) configured to align the showerhead (400; Figure 5) with a lid assembly, as claimed by claim 6
wherein the plurality of channels (402/830; Figure 5,8-Applicant’s 302; Figure 3) extend at an angle (US 20170283947 A1-[0082]) of about 2º to about 9º with respect to an axis normal to the lower surface (bottom of 30; Figure 3) of the showerhead (400; Figure 5) – claim 10
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Watabe to optimize Watabe’s apparatus dimensions as taught by Jallepally and Gungor.
Motivation for Watabe to optimize Watabe’s apparatus dimensions as taught by Jallepally and Gungor is for “deposition uniformity” as taught by at least Jallepally ([]).
Allowable Subject Matter
Claims 15-20 are conditionally allowable. Applicant has yet to overcome the above double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: Watabe; Masahiro (US 5500256 A) is reconfirmed as the closest cited prior art. See the Examiner’s July 7, 2021 office action pages 10-11 for reasons for allowance.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed October 7, 2021, with respect to the rejections of claims 1-14 under Rasheed (US 20170283947) or Ge (US 20150176126) have been fully considered and are persuasive. Applicant’s 35 USC 102(b)(2)(C) statement is accepted. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Application 16568612 has a notice of allowance mailed but does not yet have a patent number. The rejection remains provisional.
        2 The Examiner’s updated search of relevant art with a common assignee and/or inventor is believed comprehensive.